Case 3:19-cv-00518-MMH-PDB Document 15 Filed 08/18/20 Page 1 of 2 PageID 1426




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


    BRIDGET DANIELLE WOODLE,

                  Plaintiff,

    v.                                                           Case No. 3:19-cv-518-J-34PDB

    ANDREW M. SAUL, Commissioner
    of the Social Security Administration,

                  Defendant.



                                               ORDER

           THIS CAUSE is before the Court on the Report and Recommendation (Doc. 14;

    Report), entered by the Honorable Patricia D. Barksdale, United States Magistrate Judge,

    on July 31, 2020. In the Report, Judge Barksdale recommends that the Commissioner’s

    decision be affirmed. See Report at 14. No objections to the Report have been filed,

    and the time for doing so has passed.

           The Court “may accept, reject, or modify, in whole or in part, the findings or

    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). If no specific

    objections to findings of fact are filed, the district court is not required to conduct a de novo

    review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993;

    See also 28 U.S.C. § 636(b)(1)).           However, the district court must review legal

    conclusions de novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th

    Cir. 1994); United States v. Rice, No. 2:08-mc-8-FtM-29SPC, 2007 WL 1428615, at *1

    (M.D. Fla. May 14, 2007).
Case 3:19-cv-00518-MMH-PDB Document 15 Filed 08/18/20 Page 2 of 2 PageID 1427




           Upon independent review of the Magistrate Judge’s Report, the Court will accept

    and adopt the legal and factual conclusions recommended by the Magistrate Judge.

    Accordingly, it is hereby

           ORDERED:

           1. The Magistrate Judge’s Report and Recommendation (Doc. 14) is ADOPTED

              as the opinion of the Court.

           2. The Commissioner’s decision is AFFIRMED.

           3. The Clerk of the Court is directed to enter judgment under sentence four of 42

              U.S.C. § 405(g) for the Commissioner and against Bridget Danielle Woodle.

           4. The Clerk of the Court is further directed to close the file.

           DONE AND ORDERED in Jacksonville, Florida this 18th day of August, 2020.




    ja
    Copies to:
    Counsel of Record




                                                 -2-
